Opinion issued September 19, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00820-CR
____________

RICHARD JOSEPH DELEON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 866928



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on May 20, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore June 19, 2002, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).
 Notice of appeal was deposited in the mail on July 25, 2002, according to
the postmark on the copy of the envelope included in the clerk's record.  Because the
notice of appeal was mailed after the filing deadline, it did not comply with Rule 9.2
of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App. P.
9.2(b).
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.